IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-55,762-10


                      EX PARTE JOSEPH BARNARD HINES, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 809892-B IN THE 180TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual

assault and sentenced to imprisonment for life. The Fourteenth Court of Appeals affirmed his

conviction. Hines v. State, No. 14-99-01384-CR (Tex. App.—Houston [14th Dist.] Feb. 8, 2001)

(not designated for publication).

        On October 8, 2014, we dismissed this application without written order. TEX . CODE CRIM .

PROC. art. 11.07, § 4. Applicant has now filed a motion to reconsider. His motion is granted. The
                                                                                                   2

October 8 dismissal is withdrawn. If he decides to supplement the habeas record, Applicant shall

file his evidence in the trial court within 30 days of the date of this order. No extensions shall be

granted.

Filed: April 1, 2015
Do not publish